Citation Nr: 1451145	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  05-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel







INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1967 to May 1970.  The Veteran died in September 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in March 2009, when it was remanded for additional development and to satisfy notice requirements; in April 2010, when the Board reopened the claim of service connection for the cause of the Veteran's death, and remanded the matter on appeal for additional development; and in February 2012 and in September 2013, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran's death certificate reflects that he died in September 2000.  His immediate cause of death was listed as sepsis due to (or as a likely consequence of) end stage renal failure and diabetes mellitus.  Hypertension and cerebrovascular accident were listed as significant conditions contributing to death but not resulting in the underlying cause of death.

The appellant has asserted that the Veteran's death was service-related.  Specifically, she has alleged that one of the Veteran's death-causing disabilities, type II diabetes mellitus, resulted from exposure to herbicides in service and that he went on "clandestine" and "top secret" missions in service to Da Nang, Vietnam.  Therefore, a critical question to be resolved in this claim is whether the Veteran served in Vietnam or was otherwise exposed to herbicides during the course of his service.  To support her claim, she submitted a "buddy statement" from a reported fellow-serviceman who (for proof that the Veteran served in Vietnam) provided documentation of his own pay being tax-exempt based on combat zone service, and indicated that the Veteran served concurrently with him in the same unit in Da Nang, Vietnam (and that the Veteran's own service finance records should verify this).

The Board's September 2013 remand instructed the AOJ to secure the Veteran's Defense Finance and Accounting Service (DFAS) records and then to complete development to ascertain whether any portion of the Veteran's pay was indeed "tax-exempt" based on his serving in a combat zone (in Vietnam) and make a formal finding of fact in that matter.  Thereafter, the AOJ secured the Veteran's DFAS records, which show that he served in Thailand from August 1968 to June 1969 and that he received combat zone pay upon arrival in Korat, Thailand on August 2, 1968.  However, the AOJ never made any formal findings of fact regarding any tax-exempt pay, service in Vietnam, or in-service exposure to herbicides.  Such development must be completed on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, to fully comply with manual provisions pertaining to claims for herbicide exposure outside of Vietnam (during the Vietnam Era) and the demilitarized zone in Korea (between April 1968 and July 1969), a request to Compensation and Pension Service should be made for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Thailand while the Veteran was stationed there from August 1968 to June 1969.  If such request yields a negative result, then a request to the U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by his service records.  See M21-1MR, Part IV, Subpart ii, 2.C.10.n.

Accordingly, the case is REMANDED for the following:

1.  Based on a review of the Veteran's pay records from the DFAS, the AOJ must ascertain and make a formal finding of fact as to whether they show that he received tax-exempt pay or in-country pay for any service in Vietnam, to include while stationed in Thailand from August 1968 to June 1969.

2.  The AOJ should request VA's Compensation and Pension Service to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Thailand while the Veteran was stationed there from August 1968 to June 1969.  If such request yields a negative result, then a request to the JSRRC should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by his service records, in accordance with M21-1MR, Part IV, Subpart ii, 2.C.10.n.

3.  After the development sought in Instructions #1 and #2 is completed, the AOJ must make a formal determination as to whether or not the Veteran was exposed to herbicides in service at any time, to include while stationed in Thailand from August 1968 to June 1969.

4.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received (to include obtaining any pertinent post-service medical evidence if necessary), and then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

